—In an action, inter alia, to recover damages for breach of a commercial *439lease, the defendants appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), dated November 18, 2002, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the defendants’ belated motion for summary judgment as untimely (see CPLR 3212 [a]; Olzaski v Locust Val. Cent. School Dist., 256 AD2d 320 [1998]; cf. Chambers v Maury Povich Show, 285 AD2d 440 [2001]). Ritter, J.P., Florio, Smith and H. Miller, JJ., concur.